DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page one of the remarks, filed 25 June 2021, with respect to limitations from previously objected to claims now recited in independent claim 1, have been fully considered and are persuasive.  The rejection of 30 March 2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg (Reg. 50,441) on 2 July 2021.
The application has been amended as follows: 

CLAIMS:
Please amend the claims as follows, with deletion indicated with , and addition indicated with bold underlining.

Claim 1:
A shift register, comprising: 
an input circuit, configured to be coupled to an input signal end and a second clock signal end, respectively; 
a first transistor, wherein a first electrode of the first transistor is coupled to an output end of the input circuit, and the first transistor is a double-gate type transistor; 
a first gate of the first transistor is configured to be coupled to a first reference signal end, and a second gate of the first transistor is configured to be coupled to a first threshold control signal end; and 
an output circuit, configured to be coupled to a first clock signal end and a signal output end, respectively, wherein a control end of the output circuit is coupled to a second electrode of the first transistor wherein the input circuit comprises: 
a single-gate type second transistor; 
a gate of the second transistor is configured to be coupled to the second clock signal end; 
a first electrode of the second transistor is configured to be coupled to the input signal end; and 
a second electrode of the second transistor is coupled to the first electrode of the first transistor; wherein 

the second gate of the first transistor is coupled to the first electrode of the second transistor.

Claim Objections
Prior claim objections are hereby withdrawn.

Allowable Subject Matter
Claims 1, 7 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a shift register comprising input and output circuits, with a first transistor whose first and second electrodes are respectively coupled to an output end of the input circuit, and a control end of the output circuit.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the shift register wherein the input circuit comprises: a single-gate type second transistor; a gate of the second transistor is configured to be coupled to the second clock signal end; a first electrode of the second transistor is configured to be coupled to the input signal end; and a second electrode of the second transistor is coupled to the first electrode of the first transistor; wherein the second gate of the first transistor is coupled to the first electrode of the second transistor.
Thus, claim 1 is allowed.
ii.	Claims 7 – 20 depend from and inherit the limitations of claim 1.
Thus, claims 7 – 20 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621